Citation Nr: 1204557	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-39 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss prior to October 23, 2008.

2.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss on or after October 23, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A November 2011 rating decision increased the 0 percent rating to 10 percent, effective August 18, 2011.

The appeal was remanded for further development in February 2010 and June 2011.  Compliance with remand instructions is neither optional nor discretionary, and where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the remands, the Veteran was afforded an examination that is adequate upon which to base a determination in August 2011.  

Although the August 2011 VA examiner did not comply with the instruction to interpret the private audiograms of record, the Board is not required to remand again because the Board, although it is an appellate body, is required under the law to find facts and to provide reasons and bases for its decision on the issues on appeal.  See, e.g., Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); Webster v. Derwinski, 1 Vet. App. 155, 159 (1991) (the Court is not to conduct de novo fact finding but rather is to remand to the Board to find facts in the first instance, subject to later review by the Court).  In other words, it is not necessary to remand again to the ask the examiner to interpret the private audiometric graphical readings because interpreting them involves fact finding which the Board is permitted to do.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to October 23, 2008, at the most severe, the Veteran's bilateral hearing loss reflected Level III hearing bilaterally.

3.  On or after October 23, 2008, at the most severe, the Veteran's bilateral hearing loss reflected Level IV hearing in the right ear and Level VI hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for a compensable evaluation for the Veteran's bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).

2.  On or after October 23, 2008, the criteria for a evaluation in excess of 10 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased rating in March 2007.  The Veteran was sent a letter in April 2007 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  He was also provided information concerning the rating criteria and effective date provisions.  These notice requirements were provided before the initial adjudication of the claim in June 2007, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2011 VA examination obtained in this case is adequate, as it was based on a physical examination and provides medical information needed to address the rating criteria relevant to this case.  In particular, it contains audiometric readings and addresses the impact of the Veteran's hearing loss on his employment and daily life.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an October 2007 SOC and April 2008, July 2008, October 2008, March 2011, and November 2011 SSOCs, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that after resolving all reasonable doubt in favor of the Veteran, a 10 percent rating, but no higher, will be assigned effective October 23, 2008, the date of a private audio graph.  38 C.F.R.§§ 4.85 or 4.86, Diagnostic Code 6100.  However, he is not entitled to a compensable rating prior to October 23, 2008.  

The first post-service evidence relevant to this claim is an October 2006 private audio graph.  This record does not state what audiometric testing was used.  An examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  The Board also observes that no speech discrimination results were recorded.  Assuming without deciding that the puretone thresholds comply with VA standards, pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
15
20
80
95
LEFT
10
35
80 
90

The Veteran's average pure tone threshold was 52.5 decibels in his right ear and 53.75 decibels in his left ear.  The results of the audio graph correspond to Level III hearing for the right ear and Level III hearing for the left ear in Table VIA.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

There is another private audio graph dated in April 2007.  This record does not indicate what testing was used.  Again, assuming without deciding that the puretone thresholds comply with VA standards, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
95
95
LEFT
25
45
95
95

The Veteran's average pure tone threshold was 61.25 decibels in his right ear and 54.75 decibels in his left ear.  Speech audiometry revealed speech recognition ability 96 in the right ear and 94 percent in the left ear.  It was not indicated if Maryland CNC testing was used but the Board will assume it was for purposes of this rating.  The results of the examination correspond to Level II hearing for the right ear and Level I hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  




On the May 2007 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
95
95
LEFT
20
40
95
95

The Veteran's average pure tone threshold was 60 decibels in his right ear and 62.5 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The results of the VA examination correspond to Level II hearing for the right ear and Level II hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  

The October 2007 private audio graph does not indicate what testing was used.  Assuming without deciding that the puretone thresholds comply with VA standards, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
95
95
LEFT
25
45
95
95

The Veteran's average pure tone threshold was 61.25 decibels in his right ear and 65 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear.  The record does not indicate whether the Maryland CNC standard was applied but the Board will again assume that it does for purposes of this rating.  The results correspond to Level III hearing for the right ear and Level III hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

On the February 2008 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
90
95
LEFT
25
45
85
95

The Veteran's average pure tone threshold was 58.75 decibels in his right ear and 62.5 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  The results of the VA examination correspond to Level II hearing for the right ear and Level II hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  

The October 2008 private audio graph does not indicate what testing was used.  Assuming without deciding that the puretone thresholds comply with VA standards, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
85
105
LEFT
25
35
90
105

The Veteran's average pure tone threshold was 57.5 decibels in his right ear and 63.5 decibels in his left ear.  The Board is not able to ascertain from the results provided what the speech audiometry results were.  Importantly, it was not indicated if the required Maryland CNC standard was applied.  The results of the audiogram correspond to Level IV hearing for the right ear and Level V hearing for the left ear in Table VIA.  When those values are applied to Table VII, a 10 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

Although the May 2010 VA examination report indicates that the test results were inconsistent and unreliable and therefore should not be used for rating purposes, the July 2010 VA examiner clarified that this notation was erroneous.  Accordingly, the Board may rely on these results.  The May 2010 VA examination pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
85
100
LEFT
20
40
90
105

The Veteran's average pure tone threshold was 56.25 decibels in his right ear and 63.75 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  The results of the VA examination correspond to Level I hearing for the right ear and Level III hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  

On the July 2010 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
85
100
LEFT
20
40
90
100

The Veteran's average pure tone threshold was 57.5 decibels in his right ear and 62.5 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 86 percent in the left ear.  The results of the VA examination correspond to Level II hearing for the right ear and Level III hearing for the left ear in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  

On the August 2011 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
95
105
LEFT
25
45
95
102

The Veteran's average pure tone threshold was decibels in his 65 right ear and 66.75 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 68 percent in the left ear.  The results of the VA examination correspond to Level III hearing for the right ear and Level VI hearing for the left ear in Table VI.  When those values are applied to Table VII, a 10 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

After resolving all reasonable doubt in the Veteran's favor, and assuming that the October 2008 private audio graph was conducted incompliance with 38 C.F.R. § 4.85(a), the Board will assign the 10 percent rating effective from October 23, 2008 even though the May and July 2010 VA examination results did not reflect a compensable rating.  38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100.  A compensable rating prior to October 23, 2008 is not warranted and a rating in excess of 10 percent on or after that date is not warranted.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100; see Hart, 21 Vet. App. 505.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  The Board does note the Veteran's statements that he was told by an audiologist that he was unable to benefit from the use of hearing aids and that he had difficulty hearing in group settings.  Additionally, the Veteran has contended that VA's method of assessing hearing loss is not an accurate representation of his hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court upheld VA's policy of conducting audiometric testing in sound controlled rooms.  Additionally, the Veteran and his representative have offered no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results; nor have they offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.  In fact, the Veteran has simply offered his own unsubstantiated lay opinion as to the impropriety of this testing method.  Therefore, no additional action in this regard is warranted.  See Martinak, 21 Vet. App. at 454.  

With regard to his contention that he cannot use hearing aids, the February 2008 VA examiner recommended that he be seen for a hearing aid evaluation for a trial with hearing amplification.  The Board notes that the July 2010 VA examiner stated that he would likely benefit with open pit hearing aid technology for high frequency amplification with sound recovery/transposition capability.  The August 2011 VA examiner added that she recommended that the Veteran reconsider hearing aid usage through the VA as the current technology should serve him well.  She stated that there are instruments, recommended at his 2010 evaluation, that can transpose the high frequencies down to where he hears well.  Importantly, the examiner specifically concluded that it was her opinion that the Veteran will benefit from hearing aid usage so long as he is given appropriate technology and in depth counseling.  Thus, it appears that there is likely hearing amplification that will suit the Veteran's particular type of hearing loss.  Therefore, extraschedular evaluation is not warranted.  Cf Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Moreover, the Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The August 2011 VA examiner noted that people with the Veteran's degree of hearing often have difficulty eavesdropping on conversations and must be directly involved to understand and to use both auditory and visual information, using the telephone, and understanding when there is background noise and where there are meetings with more than five people.  Also, they become quite fatigued depending on the listening task.  The Board observes that while the Veteran's hearing impairment does affect his daily life and employment, it does not do so in an unusual way.  Importantly, an examiner has indicated that the Veteran would benefit from a hearing aid.  In sum, the Board concludes that the evidence of record is insufficient to conclude that the Veteran's hearing loss would cause marked interference with his ability to gain employment.  Accordingly, extraschedular referral is not warranted.






ORDER

Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss prior to October 23, 2008 is denied.

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss on or after October 23, 2008 is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


